USDC IN/ND case 2:18-cv-00072-DRL-JEM document 131 filed 03/31/21 page 1 of 12


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

 JOY MCCOLLEY,

                         Plaintiff,

         v.                                                 CAUSE NO. 2:18-CV-72 DRL-JEM

 CASEY’S GENERAL STORES, INC.,

                         Defendant.

                                      OPINION AND ORDER
       Joy McColley alleges that Casey’s General Store, Inc. violated the Fair Labor Standards Act by

failing to pay overtime wages for her work in excess of forty hours per week. She now seeks

conditional certification under 29 U.S.C. § 216(b) for one proposed class. The court grants the motion

for conditional certification but denies the motion for equitable tolling as premature.

                                      FACTUAL BACKGROUND

       After the parties completed discovery on the issue of class certification and Ms. McColley filed

this request for conditional certification, reassignment brought the pending motions to this presiding

judge on January 25, 2021. The court held oral argument on March 9, 2021. The following facts emerge

from the amended complaint and evidence submitted by the parties.

       Casey’s General Store, an Iowa corporation, and its wholly-owned subsidiaries, Casey’s

Marketing Company and Casey’s Retail Company, operate over 2,000 convenience stores across the

United States, including the Casey’s store in which Joy McColley worked in Griffith, Indiana [ECF 25

¶¶ 16, 18]. Ms. McColley was a store manager at Casey’s from approximately February 2014 to January

2017 [ECF 25 ¶ 10]. As a store manager, she was classified as exempt from FLSA’s overtime provision.

She regularly worked over 40 hours per workweek [ECF 25 ¶¶ 3, 12].
USDC IN/ND case 2:18-cv-00072-DRL-JEM document 131 filed 03/31/21 page 2 of 12


        The nature of a store manager’s duties ranged from manual, “associate-type” duties like

customer service, preparing food, taking orders, stocking shelves, and cleaning the store [ECF 25

¶ 30], to more managerial duties including gas price setting, screening candidates, training associates,

firing associates, enforcing store policies, and preparing work schedules [see, e.g., ECF 77-2, Ex. 5

¶¶ 10-39]. Ms. McColley claims that, despite her title of manager, she and the other potential collective

action members performed primarily manual, “associate-type” duties in excess of 40 hours a

workweek, and that these duties did not involve the exercise of discretion or independent judgment

“regarding matters of significance” [ECF 25 ¶¶ 12, 31-33]. Ms. McColley also claims these manual

duties occupied a majority of her work, for which she was not paid overtime, and were at the direction

and with the knowledge of Casey’s, which intentionally underfunded the store’s payroll to avoid hiring

more non-exempt associates eligible for overtime pay [ECF 25 ¶¶ 28-38].

        From February 16, 2015 to today, Ms. McColley claims that Casey’s practice of failing to pay

overtime for hours worked by managers, who are classified as exempt employees, for completing

primarily non-managerial duties constitutes a knowing and willful violation of FLSA. She accordingly

requests this case be conditionally certified under 29 U.S.C. § 216(b) and the statute of limitations to

be tolled for potential class members.

                                               DISCUSSION
        A. Conditional Certification is Appropriate.

        FLSA allows an employee to sue for unpaid overtime compensation through a collective action

with other “similarly situated” employees. 29 U.S.C. § 216(b); Alvarez v. City of Chi., 605 F.3d 445, 448

(7th Cir. 2010). A collective action is similar to, but distinct from, a class action under Federal Rule of

Civil Procedure 23. A typical class action includes all putative plaintiffs that meet the class’s definition

unless they opt out, whereas plaintiffs who want to become part of a collective action must

affirmatively opt-in. See Alvarez, 605 F.3d at 448; see also Espenscheid v. DirectSat USA, LLC, 705 F.3d


                                                       2
USDC IN/ND case 2:18-cv-00072-DRL-JEM document 131 filed 03/31/21 page 3 of 12


770, 771 (7th Cir. 2013). FLSA says as much: “[n]o employee shall be a party plaintiff to any such

action unless he gives his consent in writing to become such a party and such consent is filed in the

court in which such action is brought.” 29 U.S.C. § 216(b).

        The court has discretion to facilitate notice of a conditional collective action to those “similarly

situated” to the named plaintiff, here Ms. McColley. Hoffmann-La Roche v. Sperling, 493 U.S. 165, 169

(1989). “The twin goals of collective actions are enforcement and efficiency: enforcement of the

FLSA, by preventing violations of the overtime-pay requirements and by enabling employees to pool

resources when seeking redress for violations; and efficiency in the resolution of disputes, by resolving

in a single action common issues arising from the same alleged illegal activity.” Bigger v. Facebook, Inc.,

947 F.3d 1043, 1049 (7th Cir. 2020). FLSA fosters these goals by permitting collective actions for

similarly situated employees. See id.

        At the same time, the court “must be scrupulous to respect judicial neutrality,” avoiding even

the appearance of endorsing the action’s merits. Hoffmann-La Roche, 493 U.S. at 174. Collective actions

present certain risks too—restructuring litigation leverage and increasing pressure to settle, no matter

the action’s merits, and soliciting claims in a manner that differs from the court’s role of facilitating

notice for case management purposes, see id., appreciating that efficiency may mean weeding out those

who opt into the suit later if this isn’t done at the expense of neutrality or abuse of an improper

collective action notice, Bigger, 947 F.3d at 1050.

        Though FLSA leaves “similarly situated” undefined, most courts, and indeed courts in this

circuit, take a dual approach in determining whether other employees are similarly situated to the

plaintiff. At the first step, often before discovery, the plaintiff has the burden to submit affidavits or

other evidence to make a “modest showing” that she is “similarly situated” to other employees. See

Halle v. West Penn Allegheny Health Sys., 842 F.3d 215, 224 (3d Cir. 2016); Myers v. Hertz Corp., 624 F.3d

537, 555 (2d Cir. 2010); Sagendorf v. Quality Huts, LLC, 2019 U.S. Dist. LEXIS 52739, 5-6 (N.D. Ind.


                                                      3
USDC IN/ND case 2:18-cv-00072-DRL-JEM document 131 filed 03/31/21 page 4 of 12


Mar. 28, 2019). Dominguez v. Don Pedro Rest., 2007 U.S. Dist. LEXIS 6659, 4-5 (N.D. Ind. Jan. 25, 2007).

The second step occurs after discovery—permitting the defendant to seek decertification of the class

when the law holds the class to a more stringent standard. See Espenscheid, 705 F.3d at 772; Dominguez,

2007 U.S. Dist. LEXIS 6659 at 8.

        Today the court must determine whether to certify the class conditionally—the first step. A

plaintiff cannot meet her burden merely with the complaint’s allegations. See Myers, 624 F.3d at 555;

Dybach v. Fla. Dept. of Corr., 942 F.2d 1562, 1567 (11th Cir. 1991); Dominguez, 2007 U.S. Dist. LEXIS

6659 at 8; cf. Bell v. PNC Bank, N.A., 800 F.3d 360, 377 (7th Cir. 2015) (analyzing allegations under

Rule 23) (“This does not mean, however, that on issues affecting class certification, a court must

simply assume the truth of the matters as asserted by the plaintiff.”). After discovery has been

conducted on the issue of conditional certification, courts generally apply more scrutiny to the

plaintiff’s claims. See Boelk v. AT&T Teleholdings, Inc., 2013 U.S. Dist. LEXIS 20606, 40 (W.D. Wis.

Jan. 10, 2013); Hawkins v. Alorica, Inc., 287 F.R.D. 431, 439 (S.D. Ind. 2012) (applying “intermediate

level of scrutiny” to conditional certification when substantial fact discovery had been conducted);

Scott v. Now Courier, Inc., 2012 U.S. Dist. LEXIS 43710, 24 (S.D. Ind. Mar. 29, 2012) (same). This sliding

scale, what some courts call a “modest plus” showing, recognizes that the plaintiff has benefitted from

some discovery to present a case of similarly situated employees.

        The court has researched deeply the origins of the “modest” and “modest plus” standards but

thus far has not found or been presented with a case that defines them. When asked at oral argument

to define them, one counsel described the burden merely as “enough” evidence—not entirely helpful

to the exercise of the court’s power to conditionally certify a case. For some time, courts have called

it a “modest factual showing” that is “sufficient” to demonstrate similarly situated class members or

a common policy or plan that violated the law, but seemingly—to the extent research has revealed—

without defining what “modest” precisely means, or for that matter what “modest plus” means.


                                                    4
USDC IN/ND case 2:18-cv-00072-DRL-JEM document 131 filed 03/31/21 page 5 of 12


        Federal courts are accustomed to assessing evidence against defined standards. Evidence has

defined rules governing admissibility. The law defines standards of review. Burdens of proof nearly

always come with definition too—whether that be a preponderance of the evidence, or clear and

convincing evidence, for examples. Even constitutional questions are weighed against defined

standards too—probable cause, intermediate scrutiny, strict scrutiny, and many other standards all

benefit from explanations of what they mean so that the task of assessing evidence becomes more

than just reflexive but an exercise of the court’s discretion within this process. Certain federal courts

have called “modest” a “low standard” that cannot be satisfied just by unsupported assertions and

speculation, see, e.g., Myers, 624 F.3d at 555, but by something that shows a “factual nexus” or sufficient

showing of similarly situated employees, see Halle, 842 F.3d at 224.

        Lurking in the background is the question of whether all this is really needed at step one. Our

circuit has mused, albeit in the course of reviewing the decertification step, that “despite the difference

between a collective action and a class action and the absence from the collective-action section of the

Fair Labor Standards Act of the kind of detailed procedural provisions found in Rule 23, there isn’t a

good reason to have different standards for the certification of the two different types of action, and

the case law has largely merged the standards, though with some terminological differences.”

Espenscheid, 705 F.3d at 772 (citation omitted). To achieve class certification under Rule 23, a putative

class plaintiff must make her showing by a preponderance of the evidence. See Howard v. Cook Cty.

Sheriff’s Office, 2021 U.S. App. LEXIS 6389, 16 (7th Cir. Mar 4, 2021). Given the goals of enforcement

and efficiency, and yet the risks to neutrality and case leverage, see Bigger, 947 F.3d at 1049, one might

wonder whether a “modest” showing—however one might define it—really is enough or frankly really

reflects what courts are doing. One federal circuit just two months ago, though in the face of an

arbitrability question, provided a “workable, gatekeeping framework” that required district courts to




                                                    5
USDC IN/ND case 2:18-cv-00072-DRL-JEM document 131 filed 03/31/21 page 6 of 12


“rigorously scrutinize” the issue instead and rejected the modest approach. Swales v. KLLM Transp.

Servs., L.L.C., 985 F.3d 430, 433-34 (5th Cir. 2021).

        The FLSA certification two-step remains the dance of this circuit—as least for the time

being—and the court adheres to it. See Bigger, 947 F.3d at 1049-52 (notice); Espenscheid, 705 F.3d at 772

(decertification). But that’s a different subject than what standard applies at step one. No one today

argues for a different standard for step one, at least with any definition; and the court, even if it applied

a higher standard than “modest” or “modest plus”—say even a preponderance of the evidence

standard—would nonetheless reach the same conclusion it does today: that this action should be

conditionally certified.

        Although discovery commenced on May 24, 2018 [ECF 34], almost six months before Ms.

McColley moved for conditional certification, the court bifurcated discovery to address the

certification issue first [ECF 40]. This discovery allowed Ms. McColley to develop a more complete

record of the certification issue. See Boelk, 2013 U.S. Dist. LEXIS 20606 at 39-40. At the time of her

motion for notice and conditional certification, Ms. McColley collected opt-in consents from 34

potential plaintiffs. Discovery was well spent; the parties filed numerous affidavits from current and

former Casey’s employees, numerous exhibits related to Casey’s policies and managerial duties, and

deposition transcripts related to the issues of a manager’s duties.

        To support conditional certification, Ms. McColley must present a factual showing that is

“sufficient to demonstrate that [she] and potential plaintiffs together were victims of a common policy

or plan that violated the law.” Ahad v. Bd. of Trs. of S. Ill. Univ., 2017 U.S. Dist. LEXIS 160584, 3 (C.D.

Ill. Sept. 28, 2017) (quoting Bitner v. Wyndham Vacation Resorts, Inc., 301 F.R.D. 354, 357 (W.D. Wis.

2014)). That may take the form of affidavits or other evidence beyond mere allegations. See id. at 4

(citing Nehmelman v. Penn Nat’l Gaming, Inc., 822 F. Supp.2d 745, 751 (N.D. Ill. 2011)); Hayes v. Thor

Motor Coach, __ F. Supp.3d __, 2020 U.S. Dist. LEXIS 158555, 7 (N.D. Ind. Sept. 1, 2020). “This


                                                     6
USDC IN/ND case 2:18-cv-00072-DRL-JEM document 131 filed 03/31/21 page 7 of 12


evidence must demonstrate a factual nexus that binds the plaintiffs together as victims of a particular

violation of the FLSA, although a unified policy, plan, or scheme . . . is not necessarily required to

satisfy the similarly situated requirement, especially if a collective action would promote judicial

economy because there is otherwise an identifiable factual or legal nexus.” Ahad, 2017 U.S. Dist.

LEXIS 160584 at 3 (internal quotation marks omitted).

           Ms. McColley proposes conditionally certifying one collective action under FLSA: all store

managers who worked for Casey’s throughout the United States at any time on or after February 16,

2015. Accordingly, she bears the burden of demonstrating that these potential class members are

similarly situated to her in light of the framed FLSA violation. See Vazquez v. Ferrara Candy Co., 2016

U.S. Dist. LEXIS 110554, 10 (N.D. Ill. Aug. 19, 2016).

           To support the conclusion that these potential plaintiffs are similarly situated, Ms. McColley

submitted declarations of ten1 former store managers; deposition testimony from Casey’s corporate

representatives, Mr. Robert Ford (Vice President of Store Operations) and Ms. Cindi Summers (Senior

Vice President of Human Resources); the indices from Casey’s Work Station, Food Service, Forms,

and Building the Team manuals; and human resource guides and articles describing policies related to

Casey’s compensation, planograms, promotions, and prices [ECF 65-1].

           These materials detail how store managers frequently worked more than 40 hours in a

workweek, a vast majority constituting “associate type” manual labor such as stocking shelves, cleaning

the store, and doing customer service for which they were not paid overtime [ECF 65-2 to ECF 65-

11, Ex. A ¶ 7; Ex. B ¶ 8; Ex. C ¶ 6; Ex. D ¶ 7, Ex. E ¶ 6; Ex. F ¶ 9; Ex. G ¶ 7; Ex. H ¶ 12; Ex. L ¶ 12;

Ex. M ¶ 5]. The declarations suggest this work occupied between 90-95 percent of the managers’ time.

Id. The declarations further state that this associate-type work did not involve setting policies and

procedures for the store, setting store goals, or developing Casey’s product and service offerings


1   Ms. McColley intended to submit thirteen declarations, but it appears the record lacks Exhibits I, J, and K.

                                                         7
USDC IN/ND case 2:18-cv-00072-DRL-JEM document 131 filed 03/31/21 page 8 of 12


because these managerial-type duties were performed by Casey’s corporate employees [ECF 65-2 to

ECF 65-11, Ex. A ¶ 12; Ex. B ¶ 12; Ex. C ¶ 10; Ex. D ¶ 7, Ex. E ¶ 9; Ex. F ¶ 14; Ex. G ¶ 8; Ex. H ¶

16; Ex. L ¶ 13; Ex. M ¶ 7] and any incidental managerial duties were directed and controlled by area

managers [ECF 65-2 to ECF 65-11, Ex. A ¶ 13; Ex. B ¶ 13; Ex. C ¶ 11; Ex. D ¶ 12, Ex. E ¶ 10; Ex. F

¶ 14; Ex. G ¶ 12; Ex. H ¶ 17; Ex. L ¶ 17; Ex. M ¶ 10]. Further, Casey’s own corporate representative

acknowledged in his deposition that all store managers have essentially the same duties, which include

the associate-type tasks of changing the creamer in the coffee area, sweeping and mopping the floors,

hanging signs, washing windows, changing price tags, stocking groceries, operating the dough roller,

operating the wet vacuum, serving customers, and occasionally working the cash register and cleaning

the stores [ECF 77-2 at 70-74].

        The court concludes that these declarations and exhibits contain sufficient evidence of

substantial similarity among the potential class members. The declarations establish that the potential

class members: (1) worked for Casey’s as salaried store managers; (2) regularly worked in excess of 40

hours per week; (3) were not paid extra overtime compensation for any hours worked in excess of 40

per week; and (4) primarily performed non-managerial tasks. The record thus establishes that Ms.

McColley and the potential class members, at least for the purpose of conditional certification, were

subject to a common policy or plan—namely the alleged misclassification of managers as exempt

employees despite allegedly performing primarily non-exempt tasks—with the common injury of lost

overtime pay.

        Casey’s argues that Ms. McColley has not met her burden because she failed to identify a

common illegal “de facto” policy and because these claims should not be managed in a collective action.

Both arguments are unpersuasive.2


2Casey’s also argues that Ms. McColley’s duties were primarily managerial; but at this stage, the court won’t
decide substantive issues on the merits of the FLSA allegation. Bergman v. Kindred Healthcare, Inc., 949 F. Supp.2d


                                                        8
USDC IN/ND case 2:18-cv-00072-DRL-JEM document 131 filed 03/31/21 page 9 of 12


        Casey’s claims that Ms. McColley must present either a facially illegal policy or significant

evidence of a de facto illegal policy to be eligible for certification. To support this legal proposition,

Casey’s cites Allen v. Payday Loan Store of Ind., Inc., 2013 U.S. Dist. LEXIS 169971, 23-24 (N.D. Ind.

Dec, 3, 2013). There, the court noted that the term “similarly situated . . . require[s] nothing more than

substantial allegations that the putative class members were together victims of a single decision,

policy, or plan.” Id. at 23 (internal quotation omitted). Vague references and statements of plaintiffs

being required to do “a variety of tasks off the clock,” without any evidence of which employee was

required to do what task when, and no evidence of a single decision, policy, or plan, did not constitute

a “substantial allegation” there. Id. at 23-24.

        The circumstances here are clearly distinguishable. Ms. McColley has provided ample

evidence, and not just scant assertions, of the nature of the associate-type work performed by store

managers and their hours in ten declarations. Further, Ms. McColley presented a corporate

representative’s own statements about the nature of the duties of a store manager, which include both

managerial and associate-type work, and that the duties were the same across all stores. This evidence

constitutes substantial proof—indeed, enough to meet a “modest” showing and even to make the

finding of conditional certification by a preponderance at this stage, appreciating that more discovery

will come.

        Next, Casey’s argues that the court should decline to conditionally certify this class because

liability is dependent on an individual determination of each employee’s duties. Casey’s cites to Reich

v. Homier Distrib. Co., 362 F. Supp.2d 1009, 1013-14 (N.D. Ind. 2005), in which the court concluded

that there can be no certification when all potential plaintiffs have the same position but different job




852, 855-56 (N.D. Ill. June 11, 2013); Curless v. Great Am. Real Food Fast, Inc., 280 F.R.D. 429, 433 (S.D. Ill.
2012); Dominguez, 2007 U.S. Dist. LEXIS 6659 at 9.


                                                       9
USDC IN/ND case 2:18-cv-00072-DRL-JEM document 131 filed 03/31/21 page 10 of 12


 duties. However, unlike Reich, Casey’s representative explicitly acknowledged that all store managers

 have the same primary job duties, regardless of where they work [ECF 77-2 at 12]. And these job

 duties, according to McColley’s declarations and the testimony of Casey’s representative, included

 various associate-type tasks.

         Finally, Casey’s has collected many declarations from current employees and area managers to

 refute Ms. McColley’s declarations. This reliance on so called “happy camper” declarations is largely

 misplaced when the court analyzes certification under step one. See Piazza v. New Ablertsons, LP, 2021

 U.S. Dist. LEXIS 20573, 18 (N.D. Ill. Feb. 3, 2021) (defendant affidavits are “quintessential examples

 of ‘happy camper’ declarations . . . the Court need not consider . . . at this stage in the litigation”);

 Briggs v. PNC Fin. Servs. Grp., 2016 U.S. Dist. LEXIS 33703, 18-19 (N.D. Ill Mar. 16, 2016) (defendant’s

 declarations “are futile in the Court’s step one analysis”); Salmans v. Byron Udell & Assocs., 2013 U.S.

 Dist. LEXIS 28073, 4 (N.D Ill. Feb. 26, 2013) (“[W]hether . . . discrepancies [between potential class

 members] will become important down the road does not affect the current question of conditional

 certification.”) (citation omitted); Petersen v. Marsh USA, Inc., 2010 U.S. Dist. LEXIS 136519, 12-13

 (N.D. Ill. Dec. 23, 2010) (“[T]he rigorous comparison of day-to-day job responsibilities urged by

 defendants is inappropriate at the conditional certification stage.”). Resolving the merits is for another

 time. These declarations don’t preclude conditional certification.

         Ms. McColley has presented facts “sufficient to demonstrate that [she] and potential plaintiffs

 together were victims of a common policy or plan that violated the law,” Ahad, 2017 U.S. Dist. LEXIS

 160584 at 3. This is true whether the court assesses the evidence presented under the amorphous

 “enough” standard urged by Ms. McColley, the roughly sketched “modest” or “modest plus”

 standards, or indeed the preponderance standard used in Rule 23 proceedings. Accordingly, the court

 conditionally certifies the following class: all current and former Casey’s store managers throughout




                                                    10
USDC IN/ND case 2:18-cv-00072-DRL-JEM document 131 filed 03/31/21 page 11 of 12


 the United States who are or were classified as exempt store managers during the Collective Action

 Period.

           B. Equitable Tolling is Premature.

           Ms. McColley asks the court to equitably toll the statute of limitations on potential plaintiffs’

 claims from November 16, 2018 (the date that Ms. McColley filed her motion for notice and

 conditional certification) to the date that the issue of conditional certification and notice are resolved.

 Casey’s responds by contesting standing and arguing that such an extraordinary remedy is

 inappropriate and unwarranted.

           For FLSA claims, the statute of limitations is two years (or three years when the cause arises

 out of willfulness). 29 U.S.C. § 255(a). Though an extraordinary remedy is rarely granted, Carpenter v.

 Douma, 840 F.3d 867, 870 (7th Cir. 2016), a court may equitably toll the statute of limitations, thereby

 allowing “a plaintiff [to] sue after the expiration of the limitations period . . . if [the plaintiff] had a

 good reason for [her] delay in suing and has suffered a harm greater than the defendant suffered or is

 likely to suffer as a result of being sued after the limitations period expired,” Knauf Insulation, Inc. v. S.

 Brands, Inc., 820 F.3d 904, 908 (7th Cir. 2016). Equitable tolling is appropriate when a punitive plaintiff

 has pursued “his rights diligently, and . . . some extraordinary circumstance stood in his way and

 prevented timely filing.” Holland v. Florida, 560 U.S. 631, 632 (2010) (cite omitted). “[A] person is not

 required to sue within the statutory period if he cannot in the circumstances reasonably be expected

 to do so.” Heck v. Humphrey, 997 F.2d 355, 357 (7th Cir. 1993) (cite omitted), aff’d, 512 U.S. 477 (1994).

           Nevertheless, a premature blanket toll is inappropriate when it requires the court to rule in the

 dark as to the circumstances of potential class members who have not yet joined the action. See, e.g.,

 Miller-Basinger v. Magnolia Health Sys., 2016 U.S. Dist. LEXIS 20920, 6 (S.D. Ind. Feb. 22, 2016) (“[i]t is

 premature for this Court to toll the statute of limitations for potential plaintiffs because doing so

 would require the Court to issue an advisory opinion”); Weil v. Metal Techs., Inc., 2015 U.S. Dist. LEXIS


                                                      11
USDC IN/ND case 2:18-cv-00072-DRL-JEM document 131 filed 03/31/21 page 12 of 12


 135991, 7 (S.D. Ind. Oct. 6, 2015) (denying for the same reasons motion to equitably toll the statute

 of limitations for putative FLSA collective action members). The court appreciates that this case has

 lingered before being reassigned to this presiding judge, but that alone isn’t a basis to equitably toll the

 statute of limitations. Equitable tolling may well be appropriate later, but the court won’t make that

 determination now, without knowing whether a particular plaintiff or group of plaintiffs knew about

 this action but forewent the opportunity to join, whether the class notice served as the first word of

 the opportunity to opt in, or a great many other facts that this record lacks. Equitably tolling the statute

 of limitations for a swath of plaintiffs whose circumstances are unknown could potentially benefit

 plaintiffs who have sat on their hands while their claims have tolled and who don’t deserve equity. In

 short, ruling now would be premature.

                                              CONCLUSION

         For the foregoing reasons, the court GRANTS Ms. McColley’s motion for conditional

 certification [ECF 65], DENIES AS PREMATURE Ms. McColley’s motion for equitable tolling [ECF

 93], and DENIES Ms. McColley’s motion to strike Casey’s notice of supplemental authority because

 the legal authority was already known to the court [ECF 116].

         Given the time that has passed since the motion was filed and the case reassigned to this

 presiding judge, the court ORDERS the parties to meet and confer on or before April 10, 2021 on a

 proposed form of notice. The court ORDERS the plaintiff to file the proposed notice by April 14,

 with any objections due from the defense by April 21, not to exceed three pages. The court will address

 any objections promptly, likely at a telephonic hearing, and then order issuance of the notice. The

 court further ORDERS the parties to confer concerning a timeline, if needed, for the defendant to

 produce to the plaintiff class member names, dates of employment, and known addresses.

         SO ORDERED.

         March 31, 2021                                    s/ Damon R. Leichty
                                                           Judge, United States District Court
                                                     12
